Case: 19-60170     Document: 00515627701         Page: 1     Date Filed: 11/05/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 19-60170                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                     November 5, 2020
                                                                       Lyle W. Cayce
   Jose Ignacio Almaguer,                                                   Clerk

                                                                       Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A034 334 373


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jose Ignacio Almaguer, a native and citizen of Mexico, seeks review of
   an order of the Board of Immigration Appeals (BIA) dismissing his appeal of
   the Immigration Judge’s (IJ) order denying his motion to reopen removal
   proceedings. The BIA concluded that Almaguer’s motion, which was filed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60170      Document: 00515627701           Page: 2     Date Filed: 11/05/2020




                                     No. 19-60170


   more than 17 years after the entry of the final order of removal, was untimely
   on its face and that equitable tolling was not warranted because Almaguer
   failed to show that he pursued his rights diligently. The BIA found, in the
   alternative, that Almaguer failed to establish his prima facie eligibility for
   relief. The BIA also rejected Almaguer’s argument that reopening was
   warranted in light of Pereira v. Sessions, 138 S. Ct. 2105 (2018).
          To the extent that Almaguer’s arguments implicate the validity of his
   removal order, we lack jurisdiction to consider the issue as Almaguer did not
   appeal the removal order to the BIA and therefore failed to exhaust his
   administrative remedies. See Mendias-Mendoza v. Sessions, 877 F.3d 223, 227-
   28 (5th Cir. 2017); Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
   Insofar as Almaguer argues that the BIA ignored his arguments on this issue,
   we lack jurisdiction to consider his unexhausted challenge to the BIA’s “act
   of decisionmaking.” Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009); see
   also Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
          We have jurisdiction to review the denial of a statutory motion to
   reopen based on untimeliness, Mata v. Lynch, 576 U.S. 143, 147 (2015),
   including the question presented here, which is, whether a given set of facts
   gives rise to equitable tolling, see Flores-Moreno v. Barr, 971 F.3d 541, 544 (5th
   Cir. 2020). The BIA’s determination that Almaguer provided only vague
   statements supporting his assertion that he acted diligently in discovering the
   possibility of relief was not erroneous or inconsistent with our reasoning in
   Gonzalez-Cantu v. Sessions, 866 F.3d 302 (5th Cir. 2017), or Mejia v. Barr, 952
   F.3d 255 (5th Cir. 2020), in which we explained that “reasonable diligence”
   means “within a reasonable time,” rather than “within a reasonable time but
   only when you think you can win.” Mejia, 952 F.3d at 259 (internal quotation
   marks omitted). Nor do we find that the BIA’s decision represented an
   unacceptably harsh application of equitable tolling under the circumstances.
   In light of the record before it, the BIA’s decision regarding equitable tolling



                                           2
Case: 19-60170       Document: 00515627701           Page: 3     Date Filed: 11/05/2020




                                      No. 19-60170


   was not “capricious, irrational, utterly without foundation in the evidence,
   based on legally erroneous interpretations of statutes or regulations, or based
   on unexplained departures from regulations or established policies.” Id.
   (internal quotation marks and citation omitted).
          The BIA also affirmed the IJ’s alternative finding that Almaguer failed
   to establish his prima facie eligibility for relief by failing to provide sufficient
   documentary evidence of his prior Arkansas conviction and sentence, which
   was relevant to the relief he sought. Almaguer has abandoned any challenge
   to the BIA’s determination with respect to his eligibility for cancellation of
   removal, see Singh v. Sessions, 898 F.3d 518, 521 (5th Cir. 2018); however, he
   argues that he has demonstrated prima facie eligibility for a waiver of
   inadmissibility under former § 212(c) of the Immigration and Nationality
   Act. Specifically, Almaguer argues that he provided sufficient evidence to
   show that he did not serve five or more years for his 1994 drug offense.
   Because Almaguer was removable based on his conviction for a controlled
   substance offense, see 8 U.S.C. § 1182(a)(2)(A)(i)(II), and because his
   argument amounts to a challenge to the BIA’s factual determination that he
   failed to submit sufficient documentary evidence establishing his prima facie
   eligibility for a § 212(c) waiver, see Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
   Cir. 2006), we lack jurisdiction to consider the issue, see 8 U.S.C.
   § 1252(a)(2)(C)-(D); Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1068
   (2020).
          Finally, in rejecting Almaguer’s argument that reopening was
   warranted in light of Pereira because the notice to appear (NTA) was
   deficient and divested the immigration court of jurisdiction over his removal
   proceedings, the BIA explicitly relied on its prior opinion in Matter of
   Bermudez-Cota, 27 I. & N. Dec. 441, 447 (BIA 2018), which held that a two-
   step notice procedure was sufficient to meet the statutory requirements.
   Although Almaguer urges us to reject the rationale in Bermudez-Cota, his



                                            3
Case: 19-60170      Document: 00515627701           Page: 4    Date Filed: 11/05/2020




                                     No. 19-60170


   argument is foreclosed by Pierre-Paul v. Barr, 930 F.3d 684, 690-91 (5th Cir.
   2019), cert. denied, 140 S. Ct. 2718 (2020), in which we explicitly endorsed a
   two-step notice process. Moreover, the record reflects that Almaguer was
   personally served with the NTA, that he admitted the allegations in the NTA
   and conceded his removability, and that he was subsequently served, through
   counsel, with a notice of hearing that set forth the date, time, and place of the
   hearing. Thus, the BIA did not abuse its discretion by concluding that
   reopening was not warranted on this basis. See Mejia, 952 F.3d at 259.
          For these reasons, the petition for review is DENIED in part and
   DISMISSED in part for lack of jurisdiction.




                                          4